Citation Nr: 1420723	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  05-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include bronchial asthma.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active military service from October 1984 to October 1987.  She also had subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's claims file currently resides with the St. Petersburg, Florida RO.

The appeal was remanded for additional development in August 2008.

In July 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accordance with 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in September 2011, the Veteran was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.

It is noted that Virtual VA includes records, including VA medical records, that were not considered by the agency of original jurisdiction (AOJ) in connection with this claim.  However, as the additional records do not pertain to the issue of whether a current pulmonary disorder, including bronchial asthma, began in or is related to service, a waiver of AOJ review is not necessary.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that in May 2004 the Veteran filed a claim for service connection for sinusitis, which was previously denied in a rating decision dated in September 2002.  The May 2004 claim, which has not been adjudicated, is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran's currently diagnosed bronchitis and asthma are not related to service.  

CONCLUSION OF LAW

Pulmonary disorders diagnosed as bronchitis and asthma were not incurred in active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2004, prior to the adjudication of the Veteran's claims, discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  

In November 2008 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent correspondence advised the Veteran of the status of her claim.

The Board finds that the content of the preadjudicatory notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

With respect to VA's duty to assist, service treatment records, VA treatment records, and private records have been obtained and associated with the extensive claims file.  A VA physician reviewed the claims file and provided an opinion concerning the etiology of the Veteran's claimed pulmonary disorder.  The Board finds that the physician's report provides an adequate basis upon which to decide this claim, in that he reviewed the record, applied his expert knowledge, and considered the Veteran's history in providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Procedural history

This matter was previously before the Board in August 2008, at which time the issue captioned above was remanded for additional development.  Specifically, the Board remanded for an additional VA examination.  In October 2009, the Veteran was notified by VA that she would be scheduled for a VA examination.  The Veteran was scheduled for a physical examination on November 3, 2009.  However, the Veteran did not appear for the examination as scheduled.  Nevertheless, as a VA medical opinion was thereafter obtained in this case, which the Board has found to be adequate, the duty to assist has been satisfied.  Accordingly, as a VA medical opinion was obtained by the Board, prejudicial error did not result from any failure to comply with the remand directive.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  In this case, none of the Veteran's pulmonary complaints are listed among the diseases enumerated in 38 C.F.R. § 3.309(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran maintains that her current pulmonary disorder began during active military service as a result of the cold weather she was exposed to during basic training.  Service treatment records (STRs) include an enlistment examination which found that her lungs were normal.  In November 1984, the Veteran was seen complaining of a cough for three weeks.  The x-ray revealed the lungs to be clear and the diaphragm, pleura, and bony thorax were normal.  STRs dated in January and February 1985 showed that the Veteran complained of a cough.  The diagnosis was upper respiratory infection.  A March 1986 record showed treatment for shortness of breath, and noted a history of bronchitis.  A May 1986 follow-up treatment report noted that she had bronchitis.  An undated STR contained the diagnosis "URI / R/O [rule out] pneumonia."  Numerous other STRs show treatment for upper respiratory infections and chest colds.  A September 1987 physical examination indicated that the Veteran's lungs and chest were normal and that a chest X-ray was negative.  A September 1988 quadrennial examination marked the Veteran's lungs and chest as normal.  

In April 1992, the Veteran complained of dry cough, and pain in her throat when coughing.  The diagnosis was rule out upper respiratory tract infection versus bronchitis.  A chest X-ray report included an impression of "essentially negative chest examination" and the primary diagnostic code was "normal."  

A June 1993 note from the Emergency Department in a private hospital showed that she was seen for asthmatic bronchitis.  

A March 1995 emergency room note diagnosed the Veteran with viral syndrome, general malaise, and cough.  

A June 1996 note that showed treatment for asthma.  An August 1996 note showed that the Veteran was treated for acute asthma attacks.  

In November 1999, the Veteran was put on a profile for no physical training and was diagnosed with bronchial asthma.  

In May 2003, the Veteran complained of persistent cough and shortness of breath sensation.  A radiographic view of the chest identified no pulmonary abnormalities.  

The Veteran was hospitalized in April 2004 for upper respiratory complaints that were previously treated as bronchial asthma exacerbation due to acute bronchitis.  She arrived with bronchospasms and was referred from her private physician for reevaluation.  Lab work revealed leukocytosis and an x-ray revealed bronchitic changes but no infiltrates.  She was admitted with partially treated acute bronchitis.  Another April 2004 VA note diagnosed the Veteran with acute bronchitis, rule out community-acquired pneumonia.  Other medical records dated in April 2004 show that the Veteran has asthma exacerbation due to community acquired pneumonia.  She complained of productive cough, fever, and shortness of breath.  She also had symptoms of whitish nasal secretion with productive cough of green and green with tinged blood sputum.  

In October 2004 the Veteran was found to be unfit for further Reserve duty due to asthma.  

In January 2005 the Veteran complained of shortness of breath and coughing.  She was admitted for in-patient treatment for worsening bronchial asthma secondary to pneumonia.  In-patient records reveal diagnoses of community acquired pneumonia, bronchial asthma exacerbation, and bronchitis.  An October 2005 note reported that the Veteran had a history of moderate persistent asthma with symptoms associated with asthma exacerbations.  In October 2006, the Veteran was diagnosed with mild, persistent asthma.  

In a January 2009 statement, the Veteran avers that her asthma is not like common wheezing asthma but was more characteristic of a lot of coughing.  She reported that she was unable to adjust to the weather in service, since she came from a hot weather climate.  She further reported that her problems usually started with an ear infection or sore throat with coughing.  

In July 2011, the Board requested a medical expert opinion from the Veterans Health Administration pursuant to 38 C.F.R. § 20.901(a).  

In correspondence dated in September 2011, the reviewing physician opined that it was not likely that the Veteran's diagnosed bronchitis and asthma began in service from October 1984 to October 1987.  The reviewing physician found that the Veteran's in-service symptoms were related to episodes of acture bronchitis and not asthma.  He noted no documented exposure to respiratory toxins or irritants capable of inducing asthma.  He also noted that the presence of possible esophageal reflux and the presence of esophageal hernia may serve as a trigger for asthmatic symptoms, but found no evidence that the Veteran experienced episodes of asthma while in service.  He also found that an episode of acute bronchitis usually resolves without sequel [sic] although a cough may persist for several weeks.  He found that the episodes described in the medical record appeared to resolve without sequel [sic] and noted that there were long intercurrent periods where the Veteran was without symptoms or signs of bronchitis or other respiratory conditions.  He opined that episodes of acute bronchitis that occurred later in life could not be considered related to episodes that occurred many years earlier.  

In evaluating the probative value of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  While the Veteran's STRs show that she complained of a cough several times, shortness of breath, and had a history of bronchitis and upper respiratory infection, and the Board finds competent and probative the Veteran's statements that she had related symptomatology in service, a September 1988 quadrennial examination marked the Veteran's lungs and chest as normal.  

The Board finds that the September 2011 VA physician's opinion is entitled to great probative value as it was based on a review of the file and is therefore a fully informed opinion.  The physician determined that the Veteran's in-service symptoms were related to episodes of acture bronchitis and not asthma.  He found that the episodes described in the medical record appeared to resolve without sequelae and noted that there were long intercurrent periods where the Veteran was without symptoms or signs of bronchitis or other respiratory conditions.  He opined that episodes of acute bronchitis that occurred later in life could not be considered related to episodes that occurred many years earlier.  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran  presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the appellant prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.

The Veteran asserts that her current pulmonary disorder began during active military service as a result of exposure to cold weather.  While STRs show she complained of shortness of breath and contained diagnoses of upper respiratory infection, bronchitis, and chest colds, a subsequent examination in 1988 found the Veteran's lungs and chest as normal.  

The Board recognizes that the Veteran believes her current pulmonary condition is related to active service.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that her pulmonary condition is related to her military service.  However, the Veteran has not claimed that she has medical training that would permit her to provide a competent opinion concerning the etiology of bronchitis and asthma.  Her opinion, therefore, cannot constitute competent evidence concerning etiology as such is beyond the observation abilities of a lay person.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is no evidence showing that the Veteran's current pulmonary condition, to include asthma, was incurred in military service.  While the Veteran's post-service medical records reveal complaints of dry cough and pain in her throat when coughing and a diagnosis rule out upper respiratory tract infection, the first sign of asthma was not until years after separation from active service.  In this case, the evidence does not show complaints of, treatment for, or a diagnosis of asthma until years after separation, and there is no competent evidence of record linking asthma or bronchitis to active service.  

Even if the Board were to find that the Veteran's assertions as to the etiology of her asthma as competent, credible and probative, the Board finds that the September 2011 VA physician's opinion is entitled to greater probative value as it was based on a review of the history and as an opinion with a rationale was provided.  Nieves- Rodriguez, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The VA physician found that the episodes described in the medical record appeared to resolve without sequel and noted that there were long intercurrent periods where the Veteran was without symptoms or signs of bronchitis or other respiratory conditions.  The physician related that the Veteran's symptoms in service were related to episodes of acute bronchitis and that "[u]pper respiratory tract infections are common in young adults and are not known to induce life-long asthma or recurrent episodes of bronchitis."  While upper respiratory infections could serve as triggers for asthmatic symptoms in susceptible individuals, there was no evidence that this occurred.  Nor was there evidence of exposure to respiratory toxins or irritants capable of inducing asthma.  While "possible esophageal reflux (March 1988) and the presence of an esophageal hernia" were noted in the record and such could serve as a trigger for asthmatic symptoms, there was no evidence of episodes of asthma in active service.  The Board also notes that a periodic medical examination report of April 1992 indicates that the lungs and chest as well as the abdomen and viscera were normal.  Moreover, there is no assertion from the Veteran or indicia in the record that esophageal reflux or an esophageal hernia may have been incurred or aggravated during a period of active service.  

It is noted that while the Veteran has been diagnosed as having sleep apnea, such disorder was not considered herein as the RO separately developed that issue and promulgated a rating decision related thereto in July 2013.  The Veteran was informed of the decision and of her appellate rights in July 2013.  

In sum, as the weight of the probative evidence is against the Veteran's claim, service connection for a pulmonary disorder, to include bronchial asthma, is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  


ORDER

Service connection for a pulmonary disorder, to include bronchial asthma, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


